         Case 19-23105-CMB               Doc 42     Filed 02/15/21 Entered 02/15/21 10:14:45                     Desc Main
                                                   Document     Page 1 of 10

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                :        Bankruptcy No 19-23105 CMB
                                                      :
Michael A. Dzurko                                     :        Chapter 13
Amy L. Dzurko                                         :
        Debtor(s)                                     :        Docket No.
Michael A. Dzurko                                     :
Amy L. Dzurko                                         :
        Movant(s)                                     :
                                                      :
                vs.                                   :
MidFirst Bank SSB,                                    :
and Ronda J. Winnecour, Chapter 13 Trustee            :
        Respondent(s)                                 :

                                NOTICE OF PROPOSED MODIFICATION TO CONFIRMED
                                         PLAN DATED NOVEMBER 12, 2019

         1.      Pursuant to 11 U.S.C. Section 1329, the Debtor has filed an Amended Chapter 13 Plan dated February 10, 2021,
                 which is annexed hereto (the “Amended Chapter 13 Plan”). Pursuant to the Amended Chapter 13 Plan, the Debtor
                 seeks to modify the confirmed Plan in the following particulars:

Modify Plan to provide for recently filed NMPC re: MidFirst Bank, to cure plan arrears, to reduce distribution to unsecured creditors
from 19% to 0%, and to provide for additional attorney fees.

         2.       The proposed modification to the confirmed Plan will impact the treatment of the claims of the following creditors,
and in the following particulars:

Provide for recently filed NMPC re: MidFirst Bank and to reduce distribution to unsecured creditors from 19% to 0%.

         3.      Debtor submits that the reason(s) for the modification is (are) as follows:

The debtor had a disruption of income from July 1, 2020 through November 1, 2020 due to injury and surgery. There were post-
operative complications that extended medical leave from work. The debtor received limited income from Short Term Disability
Insurance during this period, and were forced to make smaller plan payments.

         4.      The Debtor submits that the requested modification is being proposed in good faith, and not for any means
prohibited by applicable law. The Debtor further submits that the proposed modification complies with 11 U.S.C. Sections 1322(a),
1322(b), 1325(a) and 1329 and, except as set forth above, there are no other modifications sought by way of the Amended Chapter 13
Plan.

         WHEREFORE, the Debtor respectfully requests that the Court enter an Order confirming the Amended Chapter 13 Plan, and
for such other relief the Court deems equitable and just.

                 RESPECTFULLY SUBMITTED, this 15th day of February, 2021.

                                                      /s/ Scott R. Lowden
                                                      Scott R. Lowden, Esq., PA ID 72116
                                                      Rice & Associates Law Firm, 15 W. Beau St.
                                                      Washington, PA 15301
                                                      lowdenscott@gmail.com
                                                      (412) 374-7161
              Case 19-23105-CMB                                    Doc 42          Filed 02/15/21 Entered 02/15/21 10:14:45                                               Desc Main
                                                                                  Document     Page 2 of 10
        Fill in this information to identify your case:


        Debtor 1                   Michael                        A.                     Dzurko                                                XX]       Check if this is an amended
                                   First Name                      Middle Name             rast Name                                                     plan, and list below the
                                   Amy                             L.                    Dzurko                                                          sections of the plan that have
        Debtor 2
        (Spouse, if filing)        First Name                      Middle Name               Last Name
                                                                                                                                                          been changed.
                                                                                                                                                    2.1, 3.1, 4.3
        United States Bankruptcy Court for the Western District of Pennsylvania


              Case number            19-23105 CMB
        (if known)




      Western District of Pennsylvania
      Chapter 13 Plan Dated: Fee 10. 2021

  Em                     Notices

      To Debtors:                  This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                                   indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                                    rulings may not be confirmable.               The terms of this plan control unless otherwise ordered by the court.

                                    In the following notice to creditors, you must check each box that applies.

      To Creditors:                 YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN.                              YOUR CLAIM MAY BE REDUCED, MODIFIED, OR ELIMINATED.

                                   You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case.                           If you do not have an
                                   attorney, you may wish to consult one.

                                   IF YOU OPPOSE THIS PLAN’S TREATMENT OF YOUR CLAIM OR ANY PROVISION OF THIS PLAN, YOU OR YOUR
                                   ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION AT LEAST SEVEN (7) DAYS BEFORE THE DATE SET FOR
                                   THE CONFIRMATION HEARING, UNLESS OTHERWISE ORDERED BY THE COURT.         THE COURT MAY CONFIRM THIS
                                   PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION TO CONFIRMATION IS FILED. SEE BANKRUPTCY RULE 3015. IN
                                   ADDITION, YOU MAY NEED TO FILE A TIMELY PROOF OF CLAIM IN ORDER TO BE PAID UNDER ANY PLAN.

                                   The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether the plan
                                   includes each of the following items. If the “Included” box is unchecked or both boxes are checked on each line, the
                                   provision will be ineffective if set out later in the plan.

  1.1. | A limit on the amount of any claim or arrearages set out in Part 3, which may result in a partial
              payment         or      no        payment     to   the    secured   creditor     (a   separate   action   will   be   required   to         (>   Included      (@   Not Included
              effectuate such limit)
  1.2         |Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
              Section 3.4 (a separate action will be required to effectuate such limit)                                                                   (    Included = (@)_    Not Included

  1.3         |Nonstandard provisions, set out in Part 9                                                                                                  C    Included      (e   Not Included



Cea                      Plan Payments and Length of Plan


2.1     Debtor(s) will make regular payments to the trustee:

        Total amount          of $ 2,292.00                      per month for a remaining plan term of            _60 _ months shall be paid to the trustee from future earnings as
        follows:
        Payments                   By Income Attachment _ Directly by Debtor                                   By Automated Bank Transfer

        D#1                                       $2,292.00                            $0.00                                   $0.00

        D#2                                         $0.00                              $0.00                                   $0.00

        (Income attachments must be used by debtors having attachable income)                                    (SSA direct deposit recipients only)




PAWGB Local Form 10 (12/17)                                                                    Chapter 13 Plan                                                                      Page 1 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko                  42    Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                                  Case number                                                 DescCMB
                                                                                                                                                            19-23105 Main
                                                                      Document     Page 3 of 10
      2.2   Additional payments:

            CI     Unpaid Filing Fees. The balance of $                                  shall be fully paid by the Trustee to the Clerk of the Bankruptcy Court from the first
                   available funds.
            Check one.

            Xx     None.     If "None" is checked, the rest of Section 2.2 need not be completed or reproduced.

                   The   debtor(s)   will make   additional     payment(s)     to the trustee   from   other sources,    as specified      below.     Describe    the   source,     estimated
            LJ     amount, and date of each anticipated payment.




     2.3.        The total amount to be paid into the plan (plan base) shall be computed                     by the trustee based          on the total amount           of plan    payments
                 plus any additional sources of plan funding described above.


            re           Treatment of Secured Claims


      3.1    Maintenance of payments and cure of default, if any, on Long-Term Continuing Debts.

            Check one.


            [|     None.     If "None" is checked, the rest of Section 3.1 need not be completed or reproduced.

                   The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any                             changes required by
                   the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by the                             trustee. Any existing
            Xx     arrearage on a listed claim will be paid in full through disbursements by the trustee, without interest. If relief from                          the automatic stay is
                   ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments                          under this paragraph
                   as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.
             Name of creditor                                     Collateral                                            Current                     Amount of                Start date
                                                                                                                        installment                 arrearage (if            (MM/YYYY)
                                                                                                                        payment                     any)
                                                                                                                        (including escrow)
             MidFirst Bank SSB (POC #16)
                                                                   1923 Avella Road
             #6569
                                                                   Avella, PA 15312                                            $1,033.09                  $928.58                  3-1-21


             Ally Bank (POC #24)
             #2426                                                 2015   Ford   F-150
                                                                                                                               $ 588.01                   $ 28.40
            Insert additional claims as needed.


      3.2    Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

            Check one.

                   None.     If "None" is checked, the rest of Section 3.2 need not be completed or reproduced.

                    The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                   The debtor(s) will request, by filing a separate adversary proceeding, that the court determine the value of the secured claims listed
                    below.

            For each secured claim listed below, the debtor(s) state that the value of the secured claims should be as set out in the column headed
            Amount of secured claim.        For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.
            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5. If the
            amount of a creditor's secured claim is listed below as having no value, the creditors allowed claim will be treated in its entirety as an
            unsecured claim under Part 5 (provided that an appropriate order of court is obtained through an adversary proceeding).

            Name of creditor                Estimated amount               Collateral          Value of        Amount of     Amountof                  Interest         Monthly
                                            of creditor's total                               collateral       claims senior secured                   rate             payment to
                                            claim (See Para. 8.7                                               to creditor's       claim                                creditor
                                            below)                                                             claim

                                                        $0.00                                       $0.00              $0.00              $0.00            0%                     $0.00


            Insert additional claims as needed.



PAWB Local Form 10 (12/17)                                                                 Chapter 13 Plan                                                                                Page 2 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko             42      Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                               Case number                                         DescCMB
                                                                                                                                                 19-23105 Main
                                                                   Document     Page 4 of 10
      3.3   Secured claims excluded from 11 U.S.C. § 506.

            Check one.

            [|    None.     If "None" is checked, the rest of Section 3.3 need not be completed or reproduced.

            [|    The claims listed below were either:

            (1)   Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for personal
            use of the debtor(s), or

            (2) Incurred within one (1) year of the petition date and secured by a purchase money security interest in any other thing of value.

            These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.

            Name of creditor                         Collateral                                       Amount of claim          Interest          Monthly payment
                                                                                                                               rate              to creditor
             First Commonwealth            Bank
             (POC     #2)                             2014 Ford Fusion                                      $16,542.93                  5                 $315.00
            #8266

            Insert additional claims as needed.


      3.4   Lien Avoidance.

            Check one.

            xX    None.    If “None” is checked, the rest of Section 3.4 need not be completed or reproduced.               The remainder of this paragraph will be
                  effective only if the applicable box in Part 1 of this plan is checked.
                  The judicial liens or nonpossessory, nonpurchase-money security interests securing the claims listed below impair exemptions to which the
                  debtor(s) would have been entitled under 11 U.S.C. § 522(b). The debtor(s) will request, by filing a separate motion, that the court order
            CO    the avoidance of a judicial lien or security interest securing a claim listed below to the extent that it impairs such exemptions. The amount of
                  any judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The amount, if any,
                  of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan. See 11 U.S.C. § 522(f) and
                  Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

            Name of creditor                          Collateral                                       Modified principal        Interest          Monthly payment
                                                                                                       balance*                  rate              or pro rata

                                                                                                                  $0.00                     0%                 $0.00


            Insert additional claims as needed.

            *If the lien will be wholly avoided, insert $0 for Modified principal balance.
      3.5   Surrender of Collateral.
            Check one.

            [|    None.     If “None” is checked, the rest of Section 3.5 need not be completed or reproduced.

                The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor's claim. The debtor(s) request that upon
            Xx] confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under 11 U.S.C. § 1301
                be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be treated in Part 5.

            Name of creditor                                                             Collateral


             Harley Davidson Financial (POC #5)                                              2014 Harley Davidson

            Insert additional claims as needed.




PAWB Local Form 10 (12/17)                                                        Chapter 13 Plan                                                                      Page 3 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko             42    Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                             Case number                                      DescCMB
                                                                                                                                            19-23105 Main
                                                                 Document     Page 5 of 10
      3.6    Secured tax claims.
             Name of taxing authority         Total amount of claim       Type of tax                   Interest       Identifying number(s) if     Tax periods
                                                                                                        rate*          collateral is real estate



                                                         $0.00                                                  0%


             Insert additional claims as needed.


            * The secured tax claims of the Internal Revenue Service, Commonwealth             of Pennsylvania, and any other tax claimants shall bear interest
            at the statutory rate in effect as of the date of confirmation.


            ra          Treatment of Fees and Priority Claims


     4.1     General.

            Trustee’s fees and all allowed priority claims, including Domestic Support Obligations other than those treated in Section 4.5, will be paid in full
            without postpetition interest.

     4.2     Trustee's fees.

            Trustee’s fees are governed by statute and may change during the course of the case. The trustee shall compute the trustee’s percentage fees
            and publish the prevailing rates on the court's website for the prior five years. It is incumbent upon the debtor(s)’ attorney or debtor (if pro se) and
            the trustee to monitor any change in the percentage fees to insure that the plan is adequately funded.

     4.3    Attorney's fees.

             Attorney’s fees are payable to Rice & Associates Law Firm                  . In addition to a retainer of $1,000.00         (of which $___—O         was a
             payment to reimburse costs advanced and/or a no-look costs deposit) already paid by or on behalf of the debtor, the amount of $_7,200.00 __ is
             to be paid at the rate of $_110.00     per month. Including any retainer paid, a total of $_4,000.00    in fees and costs reimbursement has been
             approved by the court to date, based on a combination of the no-look fee and costs deposit and previously approved application(s) for
             compensation above the no-look fee. An additional $       4,200.00 _ will be sought through a fee application to be filed and approved before any
             additional amount will be paid through the plan, and this plan contains sufficient funding to pay that additional amount, without diminishing the
             amounts required to be paid under this plan to holders of allowed unsecured claims.

                   Check here if a no-look fee in the amount provided for in Local Bankruptcy Rule 9020-7(c) is being requested for services rendered to the
            [|     debtor(s) through participation in the bankruptcy court’s Loss Mitigation Program (do not include the no-look fee in the total amount of
                   compensation requested, above).

     4.4     Priority claims not treated elsewhere in Part 4.

            Xx     None.   If “None” is checked, the rest of Section 4.4 need not be completed or reproduced.

                 Name of creditor                            Total amount of            Interest           Statute providing priority status
                                                             claim                      rate
                                                                                        (0% if blank)

                                                                       $0.00                   0%


             Insert additional claims as needed.




PAWB Local Form 10 (12/17)                                                       Chapter 13 Plan                                                              Page 4 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko          42    Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                          Case number                                    DescCMB
                                                                                                                                       19-23105 Main
                                                              Document     Page 6 of 10
     4.5   Priority Domestic Support Obligations not assigned or owed to a governmental unit.

           If the debtor(s) is/are currently paying Domestic Support Obligations through existing state court order(s) and leaves this section blank, the
           debtor(s) expressly agrees to continue paying and remain current on all Domestic Support Obligations through existing state court orders.


           [|   Check here if this payment is for prepetition arrearages only.

           Name of creditor (specify the actual payee,e.g. PA        Description                              Claim                     Monthly payment
           SCDU)                                                                                                                        or pro rata



                                                                                                                        $0.00                     $0.00


           Insert additional claims as needed.


     4.6   Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
           Check one.

           Xx] None.    If “None” is checked, the rest of Section 4.6 need not be completed or reproduced.

                The allowed priority claims listed below are based on a Domestic Support        Obligation that has been assigned to or is owed to a
                governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. § 1322(a)(4). This provision requires that
                payments in Section 2.1 be for a term of 60 months. See 11 U.S.C. § 1322(a)(4).


           Name of creditor                                                                Amount of claim to be paid



                                                                                                                          $0.00


           Insert additional claims as needed.

     4.7   Priority unsecured tax claims paid in full.
           Name of taxing authority                           Total amount of claim       Type of tax                    Interest          Tax periods
                                                                                                                         rate (0% if
                                                                                                                         blank)

                                                                         $0.00                                                    0%


           Insert additional claims as needed.




PAWB Local Form 10 (12/17)                                                       Chapter 13 Plan                                                          Page 5 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko            42    Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                            Case number                                         DescCMB
                                                                                                                                              19-23105 Main
                                                                Document     Page 7 of 10
            ra       Treatment of Nonpriority Unsecured Claims


      5.1   Nonpriority unsecured claims not separately classified.

            Debtor(s) ESTIMATE(S) that a total of $         0        will be available for distribution to nonpriority unsecured creditors.

            Debtor(s) ACKNOWLEDGE(S) that a MINIMUM of $                   0           shall be paid to nonpriority unsecured creditors to comply with the liquidation
            alternative test for confirmation set forth in 11 U.S.C. § 1325(a)(4).

            The total pool of funds estimated above is NOT the MAXIMUM amount payable to this class of creditors. Instead, the actual pool of funds
            available for payment to these creditors under the plan base will be determined only after audit of the plan at time of completion. The estimated
            percentage of payment to general unsecured creditors is__O                 %. The percentage of payment may change, based upon the total amount
            of allowed claims. Late-filed claims will not be paid unless all timely filed claims have been paid in full. Thereafter, all late-filed claims will be paid
            pro-rata unless an objection has been filed within thirty (30) days of filing the claim. Creditors not specifically identified elsewhere in this plan are
            included in this class.

      5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.

            Check one.

            Xx] None.    If "None" is checked, the rest of Section 5.2 need not be completed or reproduced.

                 The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed below on
            [|   which the last payment is due after the final plan payment. These payments will be disbursed by the trustee. The claim for the arrearage
                 amount will be paid in full as specified below and disbursed by the trustee.
            Name of creditor                                       Current installment            Amount of arrearage        Estimated total               Payment
                                                                   payment                        to be paid on the claim    payments                      beginning
                                                                                                                             by trustee                    date (MM/
                                                                                                                                                           YYYY)

                                                                               $0.00                        $0.00                         $0.00


            Insert additional claims as needed.


      5.3   Postpetition utility monthly payments.

            The provisions of Section 5.3 are available only if the utility provider has agreed to this treatment.                These payments comprise a single
            monthly combined     payment for postpetition utility services, any postpetition delinquencies, and unpaid security deposits.         The claim payment will
            not change for the life of the plan. Should the utility obtain a court order authorizing a payment change, the debtor(s) will be required to file an
            amended plan. These payments may not resolve all of the postpetition claims of the utility. The utility may require additional funds from the
            debtor(s) after discharge.

            Name of creditor                                                    Monthly payment                     Postpetition account number



                                                                                                $0.00


            Insert additional claims as needed.




PAWB Local Form 10 (12/17)                                                       Chapter 13 Plan                                                                 Page 6 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko           42    Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                           Case number                                           DescCMB
                                                                                                                                               19-23105 Main
                                                               Document     Page 8 of 10
      5.4   Other separately classified nonpriority unsecured claims.

            Check one.

            Xx] None.    If "None" is checked, the rest of Section 5.4 need not be completed or reproduced.

            [|   The allowed nonpriority unsecured claims listed below are separately classified and will be treated as follows:
            Name of creditor                               Basis for separate classification and             Amount of arrearage Interest              Estimated total
                                                           treatment                                         to be paid          rate                  payments
                                                                                                                                                       by trustee


                                                                                                                        $0.00             0%                   $0.00


            Insert additional claims as needed.


            oe       Executory Contracts and Unexpired Leases


      6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified.                     All other executory contracts
            and unexpired leases are rejected.

            Check one.

            Xx] None.    If "None" is checked, the rest of Section 6.1 need not be completed or reproduced.

                 Assumed    items. Current installment payments will be disbursed              by the trustee.     Arrearage payments will be disbursed                by the
                 trustee.
            Name of creditor                 Description of leased property or           Current               Amount of              Estimated total       | Payment
                                             executory contract                          installment           arrearage tobe         payments by             beginning
                                                                                         payment               paid                   trustee                 date (MM/
                                                                                                                                                              YYYY)


                                                                                                $0.00                   $0.00                  $0.00


            Insert additional claims as needed.


                     Vesting of Property of the Estate



      7.1   Property of the estate shall not re-vest in the debtor(s) until the debtor(s) have completed all payments under the confirmed plan.


      eas            General Principles Applicable to All Chapter 13 Plans


      8.1    This is the voluntary chapter 13 reorganization    plan of the debtor(s).     The debtor(s)   understand     and agree(s) that the chapter 13 plan may             be
             extended as necessary by the trustee (up to any period permitted by applicable law) to insure that the goals of the plan have been achieved.
             Notwithstanding any statement by the trustee’s office concerning amounts needed to fund a plan, the adequacy of plan funding in order to meet
             the plan goals remains the sole responsibility of debtor(s) and     debtor(s)’ attorney.      It shall be the responsibility of the debtor(s) and debtor(s)’
             attorney to monitor the plan to ensure that the plan remains adequately funded during its entire term.

      8.2    Prior to the meeting of creditors, the debtor(s) shall comply with the tax return filing requirements of       11 U.S.C § 1308 and provide the trustee with
             documentation of such compliance by the time of the meeting.           Debtor(s)’ attorney or debtor(s)        (if pro se) shall provide the trustee with the
             information needed for the trustee to comply with the requirements of 11 U.S.C. § 1302 as to the                notification to be given to Domestic Support
             Obligation creditors, and debtor(s)’ attorney or debtor(s) (if pro se) shall provide the trustee with         the calculations relied upon to determine the
             debtor(s)’ current monthly income and disposable income.


      8.3    The debtor(s) shall have a duty to inform the trustee of any assets acquired while the chapter 13 case is pending, such as insurance proceeds,
             recovery on any lawsuit or claims for personal injury or property damage, lottery winnings, or inheritances. The debtor(s) must obtain prior court
             approval before entering into any postpetition financing or borrowing of any kind, and before selling any assets.




PAWB Local Form 10 (12/17)                                                     Chapter 13 Plan                                                                         Page 7 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko                      42    Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                                      Case number                                       DescCMB
                                                                                                                                                      19-23105 Main
                                                                          Document     Page 9 of 10
      8.4         Unless otherwise stated in this plan or permitted by a court order, all claims or debts provided for by the plan to receive a distribution shall be paid
                  by and through the trustee.

      8.5         Percentage fees to the trustee are paid on receipts of plan payments at the rate                   fixed by the United States Trustee. The trustee has the
                  discretion to adjust, interpret, and implement the distribution schedule to carry out              the plan, provided that, to the extent the trustee seeks a
                  material modification of this plan or its contemplated distribution schedule, the trustee           must seek and obtain prior authorization of the court. The
                  trustee shall follow this standard plan form sequence unless otherwise ordered by the              court:

                          Level One:        Unpaid filing fees.
                          Level Two:        Secured claims and lease payments entitled to 11 U.S.C. § 1326(a)(1)(C) pre-confirmation adequate protection payments.
                          Level Three:      Monthly ongoing mortgage payments, ongoing vehicle and lease payments, installments on professional fees, and
                                            postpetition utility claims.
                          Level Four:       Priority Domestic Support Obligations.
                          Level Five:       Mortgage arrears, secured taxes, rental arrears, vehicle payment arrears.
                          Level Six:     All remaining secured, priority and specially classified claims, and miscellaneous secured arrears.
                          Level Seven:   Allowed nonpriority unsecured claims.
                          Level Eight: | Untimely filed nonpriority unsecured claims for which an objection has not been filed.
      8.6     As acondition to the debtor(s)’ eligibility to receive a discharge upon successful completion of the plan, debtor(s)’ attorney or debtor(s) (if pro se)
              shall file Local Bankruptcy Form 24 (Debtor’s Certification of Discharge Eligibility) with the court within forty-five (45) days after making the final
              plan payment.

      8.7.    The provisions for payment to secured, priority, and specially classified unsecured creditors in this plan shall constitute claims in accordance with
              Bankruptcy Rule 3004. Proofs of claim by the trustee will not be required. In the absence of a contrary timely filed proof of claim, the amounts
              stated in the plan for each claim are controlling. The clerk shall be entitled to rely on the accuracy of the information contained in this plan with
              regard to each claim.    Unless otherwise ordered by the court, if a secured, priority, or specially classified creditor timely files its own claim,
              then the creditor's claim shall govern,             provided the debtor(s) and debtor(s)’ attorney have been given        notice and an opportunity to object.   The
              trustee is authorized, without prior notice, to pay claims exceeding the amount provided in the plan by not more than $250.

      8.8     Any creditor whose secured claim is not modified by this plan and subsequent order of court shall retain its lien.

      8.9     Any creditor whose secured claim is modified or whose lien is reduced by the plan shall retain its lien until the underlying debt is discharged
                  under   11   U.S.C.   § 1328    or until it has been   paid the full amount to which   it is entitled   under applicable   nonbankruptcy   law, whichever occurs
              earlier. Upon payment in accordance with these terms and entry of a discharge order, the modified lien will terminate and be released. The
              creditor shall promptly cause all mortgages, liens, and security interests encumbering the collateral to be satisfied, discharged, and released.

      8.10 The provisions of Sections 8.8 and 8.9 will also apply to allowed secured, priority, and specially classified unsecured claims filed after the bar
           date. LATE-FILED CLAIMS NOT PROPERLY SERVED ON THE TRUSTEE AND THE DEBTOR(S)’ ATTORNEY OR DEBTOR(S) (IF PRO
           SE) WILL NOT BE PAID. The responsibility for reviewing the claims and objecting where appropriate is placed upon the debtor(s).


    ar                     Nonstandard           Plan Provisions


      9.1    Check “None”          or List Nonstandard        Plan Provisions.


             Xx      None.     If "None" is checked, the rest of part 9 need not be completed or reproduced.

      Under Bankruptcy Rule 3015(c),                nonstandard    provisions must be set forth below. A nonstandard         provision is a provision not otherwise included in the
      Local Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

      The following plan provisions will be effective only if the applicable box in Part 1 is checked.                            Any provision set forth herein is subject to
      court approval after notice and a hearing upon the filing of an appropriate motion.




PAWB Local Form 10 (12/17)                                                                Chapter 13 Plan                                                                 Page 8 of 9
    Debtor(s)Case   19-23105-CMB
               Michael                       Doc
                       A. Dzurko, Amy L. Dzurko          42     Filed 02/15/21 Entered 02/15/21  10:14:45
                                                                                           Case number                                          DescCMB
                                                                                                                                              19-23105 Main
                                                              Document      Page 10 of 10
    a               Signatures


      10.1   Signatures of Debtor(s) and Debtor(s)’ Attorney.

     If the debtor(s) do not have an attorney,     the debtor(s)   must   sign   below;    otherwise   the debtor(s)’   signatures   are optional.   The   attorney for the
     debtor(s), if any, must sign below.

      By signing this plan the undersigned, as debtor(s)’ attorney or the debtor(s) (if pro se), certify(ies) that [Awe have reviewed any prior confirmed plan(s),
      order(s) confirming prior plan(s), proofs of claim filed with the court by creditors, and any orders of court affecting the amount(s) or treatment of any
      creditor claims, and except as modified herein, this proposed plan conforms to and is consistent with all such prior plans, orders, and claims. False
      certifications shall subject the signatories to sanctions under Bankruptcy Rule 9011.

     By filing this document, debtor(s)’ attorney or debtor(s) (if pro se), also certify(ies) that the wording and order of the provisions in this
     chapter 13 plan are identical to those contained in the standard chapter 13 plan form adopted for use by the United States Bankruptcy
     Court for the Western District of Pennsylvania, other than any nonstandard provisions included in Part 9. It is further acknowledged that
     any deviation from the standard plan form shall not become operative unless it is specifically identified as a “nonstandard” term and is
     approved by the court in a separate order.




     X                                                                            xX
     Signature of Debtor 1                                                        Signature of Debtor 2


     Executed on                                                                 Executed on

                   MM/DD/YYYY                                                                    MM/DD/IYYYY



     X /s/ Scott R. Lowden                                                       DateFeb 10, 2021
     Signature of debtor(s)' attorney                                                     MM/DDIYYYY




PAWB Local Form 10 (12/17)                                                       Chapter 13 Plan                                                                   Page 9 of 9
